
	
		II
		111th CONGRESS
		1st Session
		S. 2266
		IN THE SENATE OF THE UNITED STATES
		
			October 29, 2009
			Mrs. Feinstein
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on certain hydration
		  systems.
	
	
		1.Certain hydration systems
			 with a cargo storage from 1401 to 2200 cubic inches
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Insulated hydration systems with an outer surface of textile
						materials whose interior incorporates a flexible plastic container of a kind
						for storing and dispensing potable beverages through attached flexible tubing
						and which have a cargo storage capacity from 1401 through 2200 cubic inches
						(provided for in subheading 4202.92.30)FreeNo
						changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
